 

United States Bankruptcy Court for the Northern District of California

 

 

Debtor 1 Mark Richard Murphy

° First Name Middle Name Last Name
Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

Case Number: 12-47004

 

 

 

 

Fo rm 1 340 1 2/1 9 (Modifted for use In the Northern District of Califomia, US Bankruptcy Court)

APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

 

1. Claim Information

For the benefit of the Claimant(s)' named below, application is made for the payment of unclaimed funds on deposit with
the court. | have no knowledge that any other party may be entitled to these funds, and | am not aware of any dispute
regarding these funds.

Note: If there are joint Claimants, complete the fields below for both Claimants.

 

 

 

Amount: $253.14

Claimant's Name: Dilks & Knopik, LLC

Claimant's Current Mailing 35308 SE Center St

Address, Telephone Number, Snoquaimie, WA 98065

and Email Address: 425-836-5728
admin@dilksknopik.com

 

 

2. Applicant Information

Applicant? represents that Claimant is entitled to receive the unclaimed funds because (check the statements that
apply).

L Applicant is the Claimant and is the Owner of Record? entitled to the unclaimed funds appearing on the records of the
court.

Xx] Applicant is the Claimant and is entitled to the unclaimed funds by assignment, purchase, merger, acquisition,
succession or by other means.

LJ Applicant is Claimant's representative (e.g., attorney or unclaimed funds locator).

L] Applicant is a representative of the deceased Claimant's estate.
3. Supporting Documentation

 

Applicant has read the court’s instructions for filing an Application for Unclaimed Funds and is providing the required
supporting documentation with this application.

 

 

 

' The Claimant is the party entitled to the unclaimed funds.
? The AppligaAbis:thepartl filing taapplication. "Tre: Applicant and Claimant may/bethd/same.
3 The Owner of Record is the original payee.

 
 

4. Notice to United States Attorney

& Applicant has sent a copy of this application and supporting documentation to the United States Attorney,

pursuant to 28 U.S.C. § 2042, at the following address:

Office of the United States Attorney
Northern District of California
450 Golden Gate Avenue
P.O. Box 36055
San Francisco, CA 94102

 

5. Applicant Declaration

Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregoing is true and correct.

Date: March 6, 2020

   

 

 

Dilks & Knopik, LLC

35308 SE Center Street
Snoqualmie, WA 98065
428-836-5728 x123

admin@dilksknopik.com

5. Co-Applicant Declaration (if applicable)

Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregoing is true and correct.

Date:

 

 

Signature of Co-Applicant (if applicable)

 

Printed Name of Co-Applicant (if applicable)

Address:

Telephone:

 

Email:

 

 

 

6. Notarization
STATE OF WASHINGTON

COUNTY OF KING

This Application for Unclaimed Funds, dated

March 6, 2020 was subserjbed and sworn to before me this.
Zt day of Ach , 2022 by

Brian J Dilks who signed above and is personally known

to me (or proved to me on the basis of satisfactory

evidence) to be the person whose name is subscribed to

the within instrument. WITNESS my,hand and official seal.

   

 

 

6. Notarization
STATE OF

 

COUNTY OF

 

This Application for Unclaimed Funds, dated
was subscribed and sworn to before

me this day of , 20 by

 

who signed above and is personally known to me (or
proved to me on the basis of satisfactory evidence) to be
the person whose name is subscribed to the within

 

 

 

(SEAL) Notary Public:/ VA a instrument. WITNESS my hand and official seal.
Matthew Zéttley
(SEAL) Notary Public.
My commission expires: February 19, 2022
: My commission expires:
Form 1340 Application forPayment 6fUnctaimed-Funds Page 2

 
